356 F.2d 941
Joseph S. SOLARSKY, Sr., Appellant,v.COMMISSIONERS AND PARK BOARD OF BUCKS COUNTY, PENNSYLVANIA.
No. 15504.
United States Court of Appeals Third Circuit.
Submitted Jan. 17, 1966.Decided Feb. 10, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Joseph S. Solarsky, Sr., pro se.
Arthur B. Walsh, Jr., Langhorne, Pa.  (Walsh & Durben, Langhorne, Pa., on the brief), for appellees.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error.  The Judgment of the District Court will be affirmed for the reasons so well stated in the Opinion of Judge Kirkpatrick filed May 27, 1965, 250 F.Supp. 871.